Citation Nr: 1339509	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-30 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML) claimed as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from November 1958 to October 1960.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) which denied service connection for chronic myelogenous leukemia (CML) claimed as the result of ionizing radiation exposure.  
 
In an August 2013 informal hearing presentation, the Veteran's representative advanced an informal claim of entitlement to service connection for both kidney disease and anemia.  These issues have been raised by the record, but have not been adjudicate; therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran asserts that service connection for CML is warranted as the result of his in-service exposure to ionizing radiation.  He has further stated that he transported patients in and out of an "open X-ray room" during service.

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of current disability of CML.  There is evidence of the event of exposure to X-rays during service.  The Veteran has asserted that the currently diagnosed CML may be associated with the in-service exposure to X-rays.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and nexus opinion is necessary to help determine if the Veteran's CML is etiologically related to service.  

In addition, there are outstanding private treatment records that have not been obtained and associated with the claims file.  On his February 2011 VA Form 
21-526, the Veteran reported treatment for CML at the Ephrata Cancer Center since August 1999.  In a February 2011 Authorization and Consent to Release Information to the VA (VA Form 21-4142), the Veteran reported having been treated at the TRHMC Regional Cancer Center by C. Lusch, M.D., since August 1999.  Included in the claims file are private treatment records from 2010 to 2011.  In a January 2010 treatment record, Dr. Lusch noted that the Veteran was initially diagnosed with CML in 1999.  Clinical documentation of the cited treatment is not of record.  Therefore, another attempt must be made to obtain and associate with the record all pertinent evidence relating to the diagnosis and treatment of the Veteran's CML.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA health care providers who have rendered medical treatment for his CML.  Request from the Veteran the proper authorization forms allowing for the procurement of treatment records from the Ephrata Cancer Center, the TRHMC Regional Cancer Center, Dr. Lusch, and from all other identified health care providers who provided treatment for CML.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran's CML, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.

2.  Schedule the Veteran for a VA oncology examination to ascertain the nature and etiology of the Veteran's CML.  All relevant documents associated with the record should be reviewed by the VA examiner in connection with the examination.  

In assessing the relative likelihood as to origin and etiology of CML, the examiner should express the following opinion:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's CML is causally or etiologically related to service?  In answering this question, the examiner should specifically note and discuss the Veteran's report of transporting patients in and out of X-ray rooms without protection.

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completion of the above, the claim for service connection for CML should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



